Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s amendment dated May 9, 2022.  Claims 1-11 and 13-22 are pending.  There is no claim 12.

Drawings
Figures 1 and 2 are objected to because there is insufficient labeling of the diagrams to make the drawings illustrative of the invention.  Each diagram should contain reference numerals for description within the specification, and also some label to make the diagram helpful to the reader.  
The following is a quotation from 37 CFR 1.84 (o) 
Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.

The Examiner requires additional suitable descriptive legends for understanding of the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.  The corrected drawings are required in reply to the Office action to avoid abandonment of the application.
Support for this rejection is further shown in MPEP 608.02(b) examiner note 1.  

In bracket 1, insert the reason for the objection, for example “the drawings do not show every feature of the invention specified in the claims-- or --the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”.

The Examiner requires additional text labeling to make the drawings illustrative of the invention.  The unlabeled boxes should be provided with descriptive text labels.

Claim Objections
Claims 1, 3, 11, 12, and 13 are objected to because of the following informalities: 
In claim 1, the limitation “the transportation vehicle-deviates” appears to be intended as “the transportation deviates” without the hyphen.  
In claim 1, the limitation “the first trajectory associating-the determined deviation” appears to be intended as “the first trajectory, associating the determined deviation” without the hyphen.    
Claim 3 recites the limitation “the predefinable points”.  Claim 3 is dependent on claim 1, which introduced “at least one predefinable point of the first trajectory”, then makes secondary reference to “the predefinable point of the first trajectory” three times.  The secondary references must remain consistent.
Claim 11 recites the limitation “the predefinable points”.  Claim 11 is dependent on claim 8, which introduced “at least one predefinable point of the first trajectory”, then makes secondary reference to “the predefinable point of the first trajectory” three times.  The secondary references must remain consistent.
Claim 13 appears without a claim 12.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11 and 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “vicinity” in claim 1 is a relative term which renders the claim indefinite. The term “vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Specification at [00039] describes the vicinity as “within an allowed starting area 6 for automatic travel”, but fails to provide a definition to determine the limits of the “vicinity” to allow one of ordinary skill in the art to understand the range covered by the claim.
Claim 1 recites the limitation “the starting position”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the travel path”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 are rejected for incorporation of the errors of the base claim by dependency.
Claim 2 recites the limitation “the predefined parking space”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 is dependent on claim 1, which introduced “a predetermined parking space”.
Claim 2 recites the limitation “the second further trajectory”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “one or more predefinable points of the first trajectory”.  This appears to be more properly “one or more predefinable points of the first trajectory”.  Claim 2 is dependent on claim 1, which previously introduced “at least one predefinable point of the first trajectory”.  It is unclear, and therefore indefinite, if these are the same point of the first trajectory.
Claim 2 recites the limitation “the travel path”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 2 recites the limitation “the predefinable point of the first trajectory”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear, and therefore indefinite, if this refers to “at least one predefinable point of the first trajectory” or “one or more predefinable point of the first trajectory”.
Claim 2 recites the limitation “a new tolerance value”.  Claim 2 is dependent on claim 1, which previously introduced “a new tolerance value”.  It is unclear, and therefore indefinite, if these are the same value.  This may be “a second new tolerance value” or “an updated tolerance value” or similar.  
 Claim 2 recites the limitation “the new tolerance value”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 and claim 1 both introduced “a new tolerance value”.  It is unclear, and therefore indefinite, which value is being referenced.
Claim 4 recites the limitation “the surroundings”.  There is insufficient antecedent basis for this limitation in the claims.
Claim 6 recites the limitation “a first trajectory”.  Claim 6 is dependent on claim 1, which previously introduced “a first trajectory”.  It is unclear, and therefore indefinite, if these are the same trajectory.
Claim 6 recites the limitation “the first trajectory”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 recites “a first trajectory” and claim 6 is dependent on claim 1, which introduced “a first trajectory”.  
Claim 6 recites the limitation “larger tolerance values”.  The term “larger” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It appears that the claim is intending to compare a new tolerance value to an already stored tolerance value.
 Claim 6 recites the limitation “the driver-specifically recorded and stored data”.  There is insufficient antecedent basis for this limitation in the claim.  This appears to reference “the recorded and stored driver-specifically further trajectories” or similar.  It may be more accurately just “the first trajectory and the further trajectories” if they were properly recited.
Claim 7 recites the limitation “a first trajectory”.  Claim 7 is dependent on claim 1, which previously introduced “a first trajectory”.  It is unclear, and therefore indefinite, if these are the same trajectory.
Claim 7 recites the limitation “the first trajectory”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 recites “a first trajectory” and claim 7 is dependent on claim 1, which introduced “a first trajectory”.  
Claim 8 recites the limitation “a predetermined parking space” twice.  It is unclear, and therefore indefinite, if these are the same parking space.
Claim 8 recites the limitation “a transportation vehicle” twice.  It is unclear, and therefore indefinite, if these are the same vehicle.
Claim 8 recites the limitation “a memory device” twice.  It is unclear, and therefore indefinite, if these are the same device.
The term “vicinity” in claim 8 is a relative term which renders the claim indefinite. The term “vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Specification at [00039] describes the vicinity as “within an allowed starting area 6 for automatic travel”, but fails to provide a definition to determine the limits of the “vicinity” to allow one of ordinary skill in the art to understand the range covered by the claim.
Claim 8 recites the limitation “the travel path”.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 10-11 and 13-16 are rejected for incorporation of the errors of the base claim by dependency.
Claim 9 recites the limitation “a predetermined parking space” twice.  It is unclear, and therefore indefinite, if these are the same parking space.
Claim 9 recites the limitation “a memory device” twice.  It is unclear, and therefore indefinite, if these are the same device.
The term “vicinity” in claim 9 is a relative term which renders the claim indefinite. The term “vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Specification at [00039] describes the vicinity as “within an allowed starting area 6 for automatic travel”, but fails to provide a definition to determine the limits of the “vicinity” to allow one of ordinary skill in the art to understand the range covered by the claim.
Claim 9 recites the limitation “the starting position”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the further trajectory”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the travel path”.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 17-22 are rejected for incorporation of the errors of the base claim by dependency.
Claim 10 recites the limitation “the second further trajectory”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 10 recites the limitation “one or more predefinable point of the first trajectory”.  Claim 10 is dependent on claim 8, which previously introduced “at least one predefinable point of the first trajectory” and makes secondary reference to “the predefinable point of the first trajectory”.  It is unclear, and therefore indefinite, if these are the same point.
Claim 10 recites the limitation “the travel path”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “a new tolerance value”.  Claim 10 is dependent on claim 8, which previously introduced “a new tolerance value”.  It is unclear, and therefore indefinite, if these are the same value.
Claim 13 appears without a preceding claim 12.
Claim 15 recites the limitation “a first trajectory”.  Claim 15 is dependent on claim 8, which previously introduced “a first trajectory”.  It is unclear, and therefore indefinite, if these are the same trajectory.
Claim 15 recites the limitation “the first trajectory”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 recites “a first trajectory” and claim 15 is dependent on claim 8, which introduced “a first trajectory”.  
Claim 15 recites the limitation “larger tolerance values”.  The term “larger” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It appears that the claim is intending to compare a new tolerance value to an already stored tolerance value.
 Claim 15 recites the limitation “the driver-specifically recorded and stored data”.  There is insufficient antecedent basis for this limitation in the claim.  This appears to reference “the recorded and stored driver-specifically further trajectories” or similar.  It may be more accurately just “the first trajectory and the further trajectories” if they were properly recited.
Claim 16 recites the limitation “a first trajectory”.  Claim 16 is dependent on claim 8, which previously introduced “a first trajectory”.  It is unclear, and therefore indefinite, if these are the same trajectory.
Claim 16 recites the limitation “the first trajectory”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 recites “a first trajectory” and claim 16 is dependent on claim 8, which introduced “a first trajectory”.  
Claim 17 recites the limitation “the predefined parking space”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 is dependent on claim 9, which introduced “a predetermined parking space”.
Claim 17 recites the limitation “the second further trajectory”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “one or more predefinable point of the first trajectory”.  This appears to be more properly “one or more predefinable points of the first trajectory”.  Claim 17 is dependent on claim 9, which previously introduced “at least one predefinable point of the first trajectory”.  It is unclear, and therefore indefinite, if these are the same point of the first trajectory.
Claim 17 recites the limitation “the travel path”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 17 recites the limitation “the predefinable point of the first trajectory”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear, and therefore indefinite, if this refers to “at least one predefinable point of the first trajectory” or “one or more predefinable point of the first trajectory”.
Claim 17 recites the limitation “a new tolerance value”.  Claim 17 is dependent on claim 9, which previously introduced “a new tolerance value”.  It is unclear, and therefore indefinite, if these are the same value.  This may be “a second new tolerance value” or “an updated tolerance value” or similar.  
 Claim 17 recites the limitation “the new tolerance value”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 and claim 9 both introduced “a new tolerance value”.  It is unclear, and therefore indefinite, which value is being referenced.
Claim 19 recites the limitation “the surroundings”.  There is insufficient antecedent basis for this limitation in the claims.
Claim 21 recites the limitation “a first trajectory”.  Claim 21 is dependent on claim 9, which previously introduced “a first trajectory”.  It is unclear, and therefore indefinite, if these are the same trajectory.
Claim 21 recites the limitation “the first trajectory”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 21 recites “a first trajectory” and claim 21 is dependent on claim 9, which introduced “a first trajectory”.  
Claim 21 recites the limitation “larger tolerance values”.  The term “larger” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It appears that the claim is intending to compare a new tolerance value to an already stored tolerance value.
 Claim 21 recites the limitation “the driver-specifically recorded and stored data”.  There is insufficient antecedent basis for this limitation in the claim.  This appears to reference “the recorded and stored driver-specifically further trajectories” or similar.  It may be more accurately just “the first trajectory and the further trajectories” if they were properly recited.
Claim 22 recites the limitation “a first trajectory”.  Claim 22 is dependent on claim 9, which previously introduced “a first trajectory”.  It is unclear, and therefore indefinite, if these are the same trajectory.
Claim 22 recites the limitation “the first trajectory”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 22 recites “a first trajectory” and claim 22 is dependent on claim 9, which introduced “a first trajectory”.  

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “surroundings sensing arrangement” in claim 4, “control device” in claim 8, “control unit” in claim 9, “surroundings sensing arrangement” in claim 13 and “surroundings sensing arrangement” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666